TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-01-00720-CR




                                    The State of Texas, Appellant

                                                    v.

                                  Nicholas Alan McIntyre, Appellee




                FROM THE COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY
              NO. 62,354, HONORABLE LINDA A. RODRIGUEZ, JUDGE PRESIDING




                 Appellant, The State of Texas, and appellee, Nicholas Alan McIntyre, have filed an agreed

motion to dismiss this appeal. See Tex. R. App. P. 42.2(a). The appeal is dismissed.




                                                 David Puryear, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed on Agreed Motion

Filed: May 2, 2002

Do Not Publish